Opinion,
Mr. Justice Paxson:
This case does not need extended discussion. The jury have found upon abundant evidence that the plaintiff was not injured by the negligence of the defendant company, but by that of a third party. Unless that result was produced by the admission of improper evidence, or by erroneous instructions to the jury upon the law, the plaintiff has no case.
A careful examination of the numerous assignments fails to disclose error of either description. The defendant’s road at the point where the accident occurred is crossed at grade by another road belonging to the Lemont Furnace. The track of the latter crosses defendant’s road, makes a semicircle and recrosses it at a distance of about 600 feet. The jury have found that the accident was the result of the negligence of the engineer and fireman of the furnace road. This finding was the only one reasonably possible from the evidence. But the plaintiff alleges that under the admitted facts of the construction and location of the defendant’s road and the furnace track, the defendant is responsible for the careful and safe management of the furnace road: See second assignment. I hardly know how to treat a proposition of this kind. I can only say that I know of no reason, and have been furnished with none, why it should be so. And if it be correct I see no reason why the converse of it should not be true, and the furnace company be held responsible for the careful and safe management of the defendant’s road. This would be moving in a circle.
Judgment affirmed.